                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV18-09482 JAK (JPRx)                                      Date   February 12, 2019
 Title        Splendid Film GmbH v. WWKG, LLC




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                          Not Reported
                   Deputy Clerk                                   Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not Present                                          Not Present


 Proceedings:            (IN CHAMBERS) ORDER RE MOTION TO REMAND (DKT. 13)
                         JS-6


I.       Introduction

This action arises from the arbitration of a dispute over a film distribution licensing agreement between
Petitioner, Splendid Film GmbH, a German corporation, and Respondent, WWKG, LLC, a Delaware
limited liability company. Pursuant to the rules of the Independent Film and Television Alliance (“IFTA”),
the dispute was arbitrated in Los Angeles. The arbitrator dismissed Petitioner’s claim and found for
Respondent on its counterclaims. Petitioner then filed a petition to vacate the award in the Los Angeles
County Superior Court. Respondent removed the action pursuant to 9 U.S.C. § 205 and 28 U.S.C.
§§ 1331 and 1441. In response, Petitioner filed a motion to remand (“Motion”). Dkt. 13. Respondent
filed an opposition to the Motion (Dkt. 19), and Petitioner replied. Dkt. 29.

A hearing on the Motion was held on February 4, 2019. At the conclusion of the hearing, the Motion
was taken under submission. Dkt. 37. For the reasons stated in this Order, the Motion is GRANTED.

II.      Factual Background

Respondent is the producer of the film Why We’re Killing Gunther. Dkt. 1. ¶ 3. Respondent contracted
with Freeway Entertainment Kft. (“Freeway”), a Hungarian entity, to be its primary distributor. Id.
Freeway then entered a sub-license agreement with Petitioner, pursuant to which it would distribute the
film in several European countries. Id. Petitioner agreed to make an initial payment of $65,000 with
respect to the sub-license. Id. It also agreed to pay a minimum of $650,000 as the sub-licensing fee,
with the calculation of the total amount due to be made by applying the terms of the in the sub-licensing
agreement. Id.; Dkt. 1-3 at 10-11.

Respondent later assigned the sub-license agreement to the lenders who provided financing for the
film. Dkt. 1 ¶ 4. Petitioner then executed an acceptance of the assignment (“Acceptance”), which is
governed by English law. Id. The Acceptance provided that any disputes between the parties would be
resolved through an arbitration, conducted in Los Angeles and pursuant to IFTA rules. Id. ¶ 5.


                                                                                               Page 1 of 5
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.     LA CV18-09482 JAK (JPRx)                                      Date    February 12, 2019
 Title        Splendid Film GmbH v. WWKG, LLC

In September 2017, Petitioner commenced an arbitration process. It sought to recover its $65,000 initial
payment. Id. ¶ 6; Dkt. 1-9 at 7; Dkt. 13 at 3. On April 20, 2018, the arbitrator dismissed Petitioner’s
claims on the pleadings with prejudice. On July 28, 2018, the arbitrator ruled in favor of Respondent on
its counterclaim against Petitioner, and awarded Respondent the sum of $714,781 in respect of the
minimum guaranteed sub-licensing fee, interest and attorney’s fees. Dkt 1-9 at 9; Dkt. 13 at 3.

III.     Procedural Background

On October 10, 2018, Petitioner filed the aforementioned Petition to Vacate the arbitration award in the
Los Angeles Superior Court (Case No. 18STCP02488). Dkt. 1-1 at 9. Respondent did not respond to
the Petition. Instead, on November 8, 2018, Respondent filed a Notice of Removal pursuant to 9 U.S.C.
§ 205 and 28 U.S.C. §§ 1331 and 1441. Dkt. 1.

On November 13, 2018, Petitioner filed this Motion. Dkt. 13. The next day, Respondent filed a Motion to
Enforce the Arbitration Award. Dkt. 14.

IV.      Analysis

         A.    Removal Jurisdiction in General

Unless otherwise expressly provided by Congress, a defendant may remove “any civil action brought in
a State court of which the district courts of the United States have original jurisdiction.” 28 U.S.C.
§ 1441(a); Dennis v. Hart, 724 F.3d 1249, 1252 (9th Cir. 2013). The removing defendant bears the
burden of establishing federal jurisdiction. Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 682 (9th
Cir. 2006); Gaus v. Miles, Inc., 980 F.2d 564, 566-67 (9th Cir. 1992). “Under the plain terms of
§ 1441(a), in order properly to remove [an] action pursuant to that provision, [the removing defendant]
must demonstrate that original subject-matter jurisdiction lies in the federal courts.” Syngenta Crop
Protection, Inc. v. Henson, 537 U.S. 28, 33 (2002). Failure to do so requires that the case be
remanded, as “[s]ubject matter jurisdiction may not be waived, and . . . the district court must remand if
it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n v. Homestead Ins. Co., 346 F.3d 1190, 1192
(9th Cir. 2003).

         B.    The Federal Arbitration Act

Respondent argues that there is removal jurisdiction under the Federal Arbitration Act (“FAA”), 9 U.S.C.
§§ 201 et seq. The FAA provides, in relevant part, for the enforcement in federal courts of the 1958
Convention on the Recognition and Enforcement of Foreign Arbitral Awards (“Convention”). The
Convention applies to “[a]n arbitration agreement or arbitral award arising out of a legal relationship,
whether contractual or not, which is considered as commercial, including a transaction, contract, or
agreement,” so long as the matter is not entirely domestic. Id. § 202. Under the FAA, district courts
“have original jurisdiction over an action or proceeding falling under the Convention,” id. § 203, with
venue proper in the place designated in the arbitration agreement. Id. § 204. Respondent argues that
the arbitration that occurred satisfies the requirements of the Convention in that it was between foreign
parties and was conducted in California, which is the venue provided in the Acceptance.


                                                                                               Page 2 of 5
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV18-09482 JAK (JPRx)                                       Date    February 12, 2019
 Title        Splendid Film GmbH v. WWKG, LLC

The FAA defines removal jurisdiction as follows: “Where the subject matter of an action or proceeding
pending in a State court relates to an arbitration agreement or award falling under the Convention, the
defendant or the defendants may, at any time before the trial thereof, remove such action or proceeding
to the district court of the United States for the district and division embracing the place where the
action or proceeding is pending.” Id. § 205. The Ninth Circuit has concluded that § 205 has a broad
scope. See Infuturia Global Ltd. v. Sequus Pharm., Inc., 631 F.3d 1133, 1138 (9th Cir. 2011) (giving a
“sweeping” reading to the “relates to” clause in § 205).

The FAA next provides that “a court having jurisdiction under this chapter may direct that arbitration be
held . . . [and] appoint arbitrators in accordance with the provisions of the agreement.” 9 U.S.C. § 206. It
then states that “any party to the arbitration may apply to any court having jurisdiction under this
chapter for an order confirming the award as against any other party to the arbitration.” Id. § 207
(emphasis added).

         C.    Subject Matter Jurisdiction

The issue presented by the Motion is the scope of federal subject matter jurisdiction. Thus, does it exist
as to any “action or proceeding pending in a State court [which] relates to an arbitration agreement or
award falling under the Convention,” which is the language in § 205 as to removal jurisdiction? Or, in
the alternative, is the scope of independent subject matter jurisdiction limited by the language of § 203,
which provides for jurisdiction over an “action or proceeding falling under the Convention?” The latter is
narrower, because the Convention “explicitly regulates only two types of proceedings.” Ingaseosas
Intern. Co. v. Aconcagua Investing Ltd., 2011 WL 500042 at *3 (S.D. Fla. 2011), aff’d on other grounds,
479 F. App’x 955 (11th Cir. 2012).

The two types of proceedings falling under the Convention are: (i) those as to an order compelling
arbitration pursuant to an arbitration agreement; and (ii) those as to an order confirming an arbitration
award. Id. Each proceeding is defined in statute. See 9 U.S.C. §§ 206-207. At the same time, the “[t]he
Convention makes no mention of vacatur actions.” Ingaseosas Intern. Co., 2011 WL 500042 at *3; see
also Vaden v. Discover Bank, 556 U.S. 49, 59 n.9 (2009) (there is an express grant of federal
jurisdiction “to hear actions seeking to enforce an agreement or award falling under the Convention on
the Recognition and Enforcement of Foreign Arbitral Awards.”).

That the Convention does not refer to an action seeking to vacate an arbitration award is significant.
Lander Co. v. MMP Investments, Inc., 107 F.3d 476, 478 (7th Cir. 1997), noted that there is federal
jurisdiction to hear a motion to compel arbitration, but “[i]n contrast, the . . . Convention contains no
provision for seeking to vacate an award, although it contemplates the possibility of the award’s being
set aside in a proceeding under local law.” Yusuf Ahmed Alghanim & Sons v. Toys “R” Us, Inc., 126
F.3d 15, 22 (2d Cir. 1997) noted that “many commentators and foreign courts have concluded that an
action to set aside an award can be brought only under the domestic law of the arbitral forum, and can
never be made under the Convention.” And a decision from this District determined that a “Petition to
Vacate could not have been initiated under 9 U.S.C. § 201 et seq.,” and therefore, “under the
Convention, the Court cannot assert removal jurisdiction on this basis.” HSMV Corp. v. ADI Ltd., 72 F.
Supp. 2d. 1122, 1127 n.8 (C.D. Cal. 1999).


                                                                                                 Page 3 of 5
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.   LA CV18-09482 JAK (JPRx)                                            Date     February 12, 2019
    Title      Splendid Film GmbH v. WWKG, LLC

Indeed, “[i]t appears to be no accident that the Convention speaks only of ‘Recognition and
Enforcement of Foreign Arbitral Awards,’ making no reference at all to any proceeding for the vacatur of
such awards.” Virginia Sur. Co. v. Certain Underwriters at Lloyd’s London, 671 F. Supp. 2d 994, 995
(N.D. Ill. 2009) (emphasis original). In Virginia Sur. Co., the court determined that § 205 is limited to the
actions specifically stated in §§ 206-207. Thus, it concluded that there is original federal jurisdiction to
confirm an award, but not to vacate one. Id. at 998. “That result operates on the premise that Congress
knew what it was doing—that having deliberately limited original federal court jurisdiction in Section
207, it would not have left to a heavily-inference-dependent approach the possibility of removal to the
federal courts of cases that do not come within such original jurisdiction.” Id.

Other courts have decided the issue differently. The Second Circuit held that “‘[t]here must be an
independent basis of jurisdiction before a district court may entertain petitions’ to confirm or vacate an
award under the FAA,” but applying § 203, it found “federal jurisdiction over actions to confirm or vacate
an arbitral award that is governed by the Convention.” Scandinavian Reinsurance Co. v. Saint Paul Fire
& Marine Ins. Co., 668 F.3d 60, 71 (2d Cir. 2012) (emphasis added). District courts in the Second
Circuit have followed this precedent. See Albaniabeg Ambient Sh.p.k v. Enel S.p.A., 169 F. Supp. 3d
523, 527-29 (S.D.N.Y. 2016) (“Relying on Scandinavian Reinsurance Co., courts in this District look
to Section 203 to determine subject matter jurisdiction under the Convention.”); Zurich Am. Ins. Co. v.
Team Tankers A.S., 2014 WL 2945803, at *3 (S.D.N.Y. 2014) (citing Scandinavian Reinsurance Co. for
the proposition that an independent basis of jurisdiction is required for federal courts to entertain
petitions to vacate or confirm.).1

Scandinavian Reinsurance Co. does not, however, discuss the text of the FAA. Instead, it appears to
apply sound logic to the analysis of the issue and interpretation of the statute by concluding that there is
a substantial, if not complete, overlap between the issues presented by a petition to confirm and one to
vacate the same award. However, the force of logic is not always compelling in interpreting a statute.
For policy reasons, or an oversight, Congress may not have included both types of petitions within the
statute. In this respect, U.S. v. Johnson, 256 F.3d 895, 915 (9th Cir. 2001) is instructive in considering
Scandinavian Reinsurance Co: “Where it is clear that a statement is made casually and without
analysis, where the statement is uttered in passing without due consideration of the alternatives, or
where it is merely a prelude to another legal issue that commands the panel’s full attention, it may be
appropriate to re-visit the issue in a later case.”

On balance, the decisions in Lauder and Virginia Sur. Co. are more comprehensive and persuasive.
Their reasoning is adopted in this Order.




1 The requirement of an independent basis of jurisdiction, like the one stated in § 203, is important because even
in the Second Circuit, the “relating to” removal provisions of § 205 do not operate without independent
jurisdictional grounds. At the hearing, counsel for Respondent argued that the Ninth Circuit reached a contrary
result in Infuturia, 631 F.3d at 1138, when it found § 205 to be “plainly broad.” Counsel also argued that § 205
was the only basis for federal jurisdiction recognized in Infuturia. These positions are not accurate. The analysis
of § 205 in Infuturia was premised on the finding that “the district court had diversity jurisdiction,” and for that
reason, the court did “not reach the other contended bases for subject matter jurisdiction.” Id. at 1136-38.

                                                                                                         Page 4 of 5
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.     LA CV18-09482 JAK (JPRx)                                           Date        February 12, 2019
    Title        Splendid Film GmbH v. WWKG, LLC

            D.    Order of Filing

Respondent also argues that there is federal jurisdiction under the FAA and the Convention because it
filed its Motion to Enforce the Arbitration Award (Dkt. 14) following the removal of the action. However,
federal “jurisdiction must be analyzed on the basis of the pleadings filed at the time of removal without
reference to subsequent amendments.” Sparta Surgical Corp. v. Nat’l Ass’n of Sec. Dealers, Inc., 159
F.3d 1209, 1213 (9th Cir. 1998), abrogated on other grounds by Merrill Lynch, Pierce, Fenner & Smith
Inc. v. Manning, 136 S. Ct. 1562 (2016) (citing Pfeiffer v. Hartford Fire Ins. Co., 929 F.2d 1484, 1488
(10th Cir.1991); see also Grupo Dataflux v. Atlas Global Group, L.P., 541 U.S. 567, 571 (2004) (internal
quotations omitted) (“It has long been the case that the jurisdiction of the court depends upon the state
of things at the time of the action brought. . . . This time-of-filing rule is hornbook law . . . .”).

Although the filing of a motion to confirm as an independent action is a matter for which there is federal
jurisdiction, Respondent did not do so here. Instead, it removed the Petition to Vacate, and then filed
the Motion to Enforce the Arbitration Award. That there would be federal jurisdiction had Respondent
commenced its own federal proceeding seeking the confirmation of the award does not change the
analysis as to the scope of removal jurisdiction. This outcome is consistent with the decisions of other
district courts. Gonsalvez v. Celebrity Cruises, Inc., 935 F. Supp. 2d 1325, 1331 (S.D. Fla.), aff'd, 750
F.3d 1195 (11th Cir. 2013) (“Requests to vacate arbitration awards under the Convention are generally
found cognizable only when submitted defensively in opposition to motions to confirm”).2 Accord
Tesoro Petroleum Corp. v. Asmera (South Sumatra) Ltd., 798 F. Supp. 400, 405 (W.D. Tex 1992) (“[A]
motion to vacate under the Convention was proper, when filed in response to a motion to confirm,” but
“this Court simply cannot hold that the Convention authorizes a suit to vacate”).

V.          Conclusion

For the reasons stated in this Order, because there is no federal subject matter jurisdiction over the
Petition to Vacate the Arbitration Award, the Motion to Remand is GRANTED, and this action is
remanded to the Los Angeles County Superior Court at its Stanley Mosk Courthouse (Case No.
18STCP02488).

IT IS SO ORDERED.
                                                                                                         :

                                                                 Initials of Preparer      ak




2
  At the hearing, counsel for Respondent argued that because the Eleventh Circuit affirmed Gonsalvez on statute
of limitation grounds, the district court’s determination that petitions to vacate can be heard only defensively was
overruled. This interpretation is not supported by the opinion of the Eleventh Circuit, which states only that
“[b]ecause resolution of that issue is not necessary for the disposition of this appeal, we assume without deciding
that the Convention permits [vacatur].” 750 F.3d at 1197 n.1 (emphasis added).
                                                                                                             Page 5 of 5
